DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (CN 2485745).

Regarding claim 1, Huang discloses a sound device (sound device of Figs. 1-3), comprising: a first vibration system including a bobbin voice coil (bobbin voice coil 5 part of first vibration system, Fig. 1), the bobbin voice coil being provided behind a first diaphragm and fixedly connected to the first diaphragm (bobbin voice coil 5 being provided behind a first diaphragm 12 and fixedly connected to said diaphragm 12, Fig. 1), the bobbin voice coil including a bobbin and a voice coil body formed by winding voice coil leads on the bobbin (bobbin voice coil 5 including voice coil body 5 formed by winding voice coil leads on bobbin 7, Fig. 1), one end of the bobbin away from the first diaphragm at least partially configured to protrude from the voice coil body (one end of the bobbin protrudes away from the first diaphragm at least partially, Fig. 1); a second vibration system including a second diaphragm opposite to the first diaphragm (second vibration system makes up the second diaphragm out of the pair of diaphragms 12 that are opposite from each other, Fig. 1); and a magnetic circuit system between the first diaphragm and the second diaphragm (magnetic circuit system 3, 4 between the first and second diaphragms 12, Fig. 1), the magnetic circuit system being provided with an avoiding portion, wherein one end of the bobbin away from the first diaphragm is movable to penetrate through the avoiding portion and is fixedly connected to the second diaphragm (magnetic circuit system 3, 4 has a avoiding portion (gap) wherein one end of the bobbin away from the first diaphragm 12 is movable to penetrate through the avoiding portion and fixedly connected to the second diaphragm 12, Fig. 1).  

Regarding claim 3, Huang discloses wherein a first acoustic cavity is provided between the magnetic circuit system and the first diaphragm (acoustic cavity between magnetic circuit system 3, 4 and first diaphragm 12, Fig. 1), a second acoustic cavity is provided between the magnetic circuit system and the second diaphragm (second acoustic cavity provided between magnetic circuit system 3, 4 and corner 14 and the second diaphragm 12, Fig. 1), and the avoiding portion is in 15communication with the first acoustic cavity and the second acoustic cavity (avoiding portion is in communication with both the first acoustic cavity and the second acoustic cavity, Fig. 1).  

Regarding claim 12, Huang discloses wherein: the first diaphragm includes a center portion, a folding ring portion around the center portion, and a fixing portion around the folding ring portion (diaphragm 12 includes a center portion 13, a folding ring portion 10 around the center portion 13 and a fixing portion 9 around the folding ring portion 10, Fig. 1); and the center portion is a flat sheet structure, the folding ring portion is a structure composed of a protrusion, or the folding ring portion is a wave-shaped structure composed of at least one protrusion and at least one recess (center portion 13 is a flat sheet structure, and folding ring portion 10 is a wave-shaped structure with at least one protrusion and at least one recess, Fig. 1).  

Regarding claim 13, Huang discloses wherein: the second diaphragm includes a center portion, a folding ring portion around the center portion, and a fixing portion around the folding ring portion (second diaphragm 12 is identical to first diaphragm 12 which has a center portion 13, a folding ring portion 10 around the center portion 13 and a fixing portion 9 around the folding ring portion 10, Fig. 1); and the center portion is a flat sheet structure, the folding ring portion is a structure composed of a protrusion, or the folding ring portion is a wave-shaped structure composed of at least one protrusion and at least one recess (center portion 13 is a flat sheet structure, and folding ring portion 10 is a wave-shaped structure with at least one protrusion and at least one recess, Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 2485745) in view of Chikama (EP 1420610).

Regarding claim 2, Huang discloses wherein: the magnetic circuit system includes a center magnetic circuit portion and a side magnetic circuit portion (center magnetic circuit portion 3 and side magnetic circuit portion 4, Huang: Fig. 1); at least one of the center magnetic circuit portion and the side magnetic circuit portion is provided with a permanent magnet (both center circuit portion 3 and side magnetic circuit portion 4 are provided with a permanent magnet, Huang: Fig. 1, [Abstract]); a magnetic gap for receiving the bobbin voice coil is provided between the center magnetic circuit portion and the side magnetic circuit portion (magnetic gap to receive bobbin voice coil 5 between the center magnetic circuit portion 3 and the side magnetic circuit portion 4, Huang: Fig. 1), but lacks wherein the magnetic circuit system includes a magnetic conductive yoke and a center magnetic circuit portion and a side magnetic circuit portion provided on the magnetic conductive yoke; and the 
Nevertheless, it is well known in the art to have a magnetic circuit include a magnetic conductive yoke upon which a center magnetic circuit portion and a side magnetic circuit portion are provided on said yoke; and the magnetic conductive yoke is provided with the avoiding portion at a position corresponding to the bobbin voice coil as demonstrated by Chikama (magnetic pole piece 15 is a conductive yoke having a center permanent magnet 3 and magnetic circuit side piece 7 provided on it with a avoiding portion at a position corresponding to the bobbin voice coil 8, Chikama: Fig. 3, [0024]).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the magnetic circuit of Huang to incorporate a magnetic conductive yoke upon which a center magnetic circuit portion and a side magnetic circuit portion are provided on said yoke; and the magnetic conductive yoke is provided with the avoiding portion at a position corresponding to the bobbin voice coil as demonstrated by Chikama in order to improve the magnetic field response of a magnetic circuit as is well known by the use of magnetic yokes in the art.

Regarding claim 14, while Huang does not specifically teach a portable terminal, comprising a housing with a receiving cavity inside and the sound device of claim 1, wherein the sound device is installed in the receiving cavity, the housing is defined with a first sound hole corresponding to the first diaphragm and a second sound hole corresponding to the second diaphragm.
(speaker 60, 61; 154 in portable terminal of Saiki: Figs. 5, 12).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the sound device of Huang into a portable terminal as suggested by Saiki in order to provide sound in various portable device applications. 
Thus in the combination of Huang and Saiki, Saiki discloses a portable terminal, comprising a housing with a receiving cavity inside and the sound device of claim 1, wherein the sound device is installed in the receiving cavity, the housing is defined with a first sound hole corresponding to the first diaphragm and a second sound hole corresponding to the second diaphragm (portable terminal has a housing with a receiving cavity inside with a sound device (in this case the sound device of claim 1 taught by Huang) installed in the cavity with sound holes corresponding to multiple diaphragms as taught by Saiki: Figs. 5, 12).

Regarding claim 15, in the combination of Huang and Saiki, Saiki discloses the housing includes a front surface and a back surface opposite to the front surface, the first sound hole is provided on the front surface, and the second sound hole is provided on the back surface (Saiki teaches a front surface and a back surface opposite the front surface seen in both Fig. 5 and 12 with sound holes provided on both surfaces as seen in Fig. 5, the likes of which would be applied to the portable terminal of Fig. 12 as Huang’s double diaphragm speaker device has been installed in the terminal of Saiki. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have two sound holes corresponding to the two diaphragms in order to radiate sound in multiple directions for a broader projection of sound as seen in Saiki: Fig. 5).

Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN H NGUYEN/Primary Examiner, Art Unit 2651